J-A23010-21

                                   2022 PA Super 3

    MARY ANN RUDALAVAGE,                       :   IN THE SUPERIOR COURT OF
    INDIVIDUALLY AND AS THE                    :        PENNSYLVANIA
    ADMINISTRATOR OF THE ESTATE OF             :
    JOHN RUDALAVAGE, DECEASED                  :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 237 MDA 2021
    PPL ELECTRIC UTILITIES                     :
    CORPORATION                                :
                                               :
                       Appellant               :

                Appeal from the Order Entered January 26, 2021
              In the Court of Common Pleas of Lackawanna County
                       Civil Division at No(s): 19 CV 5026


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY MURRAY, J.:                               FILED: JANUARY 4, 2022

        PPL Electric Utilities Corporation (Appellant) appeals from the order

denying its motion to disqualify the law firm of Munley Law, P.C. and its

attorneys (Munley or Munley firm) from representing Mary Ann Rudalavage

(Rudalavage), individually and as administrator of the estate of John

Rudalavage (decedent), the plaintiff in the underlying personal injury action

brought against Appellant in the Lackawanna County Court of Common Pleas.

After careful review, we reverse and remand for the entry of an order

precluding the Munley firm from representing Rudalavage.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23010-21


       On November 27, 2017, the decedent lost control of his vehicle while

driving on a private road owned by Appellant. Decedent hit a guardrail, was

ejected from his vehicle, and died as a result of his injuries. On August 26,

2019, Rudalavage filed a complaint against Appellant asserting wrongful death

and survival claims.       Rudalavage was represented by the Scranton-based

Munley firm, which is comprised of approximately ten attorneys and

specializes in personal injury law. Specifically, Rudalavage was represented

by two attorneys other than John M. Mulcahey, Esquire (Mulcahey or Attorney

Mulcahey),1 who we discuss below. On September 23, 2019, Appellant filed

preliminary objections to the complaint, after which Rudalavage filed a

response.

       On October 21, 2019, Appellant filed a motion to disqualify the Munley

firm and its attorneys as counsel for Rudalavage based on conflict of interest

in violation of the Pennsylvania Rules of Professional Conduct. Appellant noted

that Mulcahey previously represented Appellant on numerous occasions during

his 18-year tenure at the law firm of Lenahan & Dempsey, P.C. (Lenahan),

where he was employed prior to joining Munley in February 2014. Appellant

argued:

               While representing [Appellant] in numerous active litigation
       matters, Attorney Mulcahey was responsible for all phases of
       litigation . . . .


____________________________________________


1 Although Mulcahey was not counsel of record for Rudalavage, he had
involvement in the case.

                                           -2-
J-A23010-21


            In the course of his representation, Attorney Mulcahey was
       responsible for reviewing and analyzing [Appellant’s] confidential
       and proprietary records for numerous reasons, including
       preparing [defense] litigation strategy, assessing claims, and
       determining the relevancy and discoverability of documents.

                                         ***

             Because of Attorney Mulcahey’s intimate and lengthy
       representation of [Appellant] in forming and asserting [] defenses,
       he clearly has confidential knowledge that would severely
       prejudice [Appellant], such as knowing what to ask for in
       discovery, which witnesses to seek to depose, . . . what
       settlements to accept and what offers to reject, and innumerable
       other uses.

Motion to Disqualify, 10/21/19, at 3, 7-8 (paragraph numbering omitted;

citations and quotations omitted).             Appellant argued Pennsylvania Rule of

Professional Conduct 1.92 prohibited Mulcahey from representing Rudalavage

in this matter. Id. at 8. Appellant further asserted that Mulcahey’s conflict

of interest should be imputed to all attorneys at the Munley firm pursuant to

Rule of Professional Conduct 1.10 (governing imputed disqualification of a law

firm). Id. at 8-9.


____________________________________________


2 Under Rule 1.9, attorneys owe duties to former clients: “A lawyer who has
formerly represented a client in a matter shall not thereafter . . . represent
another person in the same or a substantially related matter in which that
person’s interests are materially adverse to the interests of the former client
. . . .” Pa.R.P.C. 1.9(a) (emphasis added); see also Pa.R.P.C. 1.9(c) (stating
an attorney with a conflict of interest under this Rule is prohibited from
disclosing or using information related to a prior representation). Rule 1.9
explains that matters “are ‘substantially related’ for purposes of this Rule if
they involve the same transaction or legal dispute or if there otherwise is a
substantial risk that confidential factual information as would normally have
been obtained in the prior representation would materially advance the client’s
position in the subsequent matter.” Pa.R.P.C. 1.9, cmt. 3.

                                           -3-
J-A23010-21


        Pertinently, Rule 1.10(b) provides:

        (b) When a lawyer becomes associated with a firm, the firm may
        not knowingly represent a person in the same or a substantially
        related matter in which that lawyer, or a firm with which the
        lawyer was associated, had previously represented a client whose
        interests are materially adverse to that person and about whom
        the lawyer had acquired information protected by Rules 1.6 and
        1.9(c) that is material to the matter unless:

          (1) the disqualified lawyer is screened from any
          participation in the matter and is apportioned no part of the
          fee therefrom; and

          (2) written notice is promptly given to the appropriate
          client to enable it to ascertain compliance with the
          provisions of this rule.

Pa.R.P.C. 1.10(b) (emphasis added); see also Pa.R.P.C. 1.0(k) (defining

“screened” as “the isolation of a lawyer from any participation in a matter

through the timely imposition of procedures within a firm that are reasonably

adequate under the circumstances to protect information that the isolated

lawyer    is   obligated   to   protect   under   these   Rules   or   other   law.”).

“Confidential information gained by one member of a law firm is

imputable to other members of the same law firm.” Estate of Pew,

655 A.2d 521, 545 (Pa. Super. 1994) (emphasis added); see also Pa.R.P.C.

1.10, cmt. 2 (“The rule of imputed disqualification . . . gives effect to the

principle of loyalty to the client as it applies to lawyers who practice in a law

firm.    Such situations can be considered from the premise that a firm of

lawyers is essentially one lawyer for purposes of the rules governing loyalty

to the client”).


                                          -4-
J-A23010-21


     Appellant attached to its motion to disqualify an affidavit executed by

Andrea Martino (Martino). At the time she signed the affidavit, Martino had

worked in Appellant’s Office of General Counsel for approximately 17 years,

first as a legal claims specialist, and later as legal operations manager.

Affidavit, 10/18/19, at 1-2. Martino stated:

            As Claims Specialist, I was directly responsible for assigning
     claims made against [Appellant] to outside counsel and working
     directly with outside counsel and appropriate employees of
     [Appellant] in defending these claims.

                                    ***

           During his representation of [Appellant], Attorney Mulcahey
     was retained to represent [Appellant] in no less than forty-eight
     (48) matters in which [Appellant] required the assistance of
     outside counsel.      Further, Attorney Mulcahey had direct
     involvement in over thirty-five (35) active litigation matters. . . .

                                    ***

           During his representation of [Appellant], Attorney Mulcahey
     was intimately involved with generally all aspects of litigation, such
     as investigations, pleadings, discovery, motions, alternative
     dispute resolutions, witness preparation, settlement discussions,
     and trials. Moreover, Attorney Mulcahey learned [Appellant’s]
     confidential litigation strategies and philosophy.


                                    ***

            As a result of his representation of [Appellant] generally,
     Attorney Mulcahey, and by imputation Munley [], possess intimate
     knowledge and familiarity with [Appellant’s] confidential business
     and privileged information as to [Appellant’s] policies, practices,
     and litigation strategy.

                                    ***




                                     -5-
J-A23010-21


            The underlying facts of this personal injury lawsuit are
      substantially similar to Attorney Mulcahey’s prior representations
      of [Appellant], and will involve information of a similar character
      and degree as Attorney Mulcahey was privy to throughout his
      [approximately 18-]year attorney-client relationship with
      [Appellant].

Id. at 2-5 (paragraph numbering omitted). Martino also stated that Appellant

never waived the conflict of interest created by Mulcahey’s representation.

Id. at 5.

      On November 20, 2019, Rudalavage filed a response to the motion to

disqualify, arguing, inter alia:

      Attorney Mulcahey had a past attorney/client relationship with
      [Appellant]. It is specifically denied that the underlying facts of
      those types of cases are substantially similar to the underlying
      facts of this case.      Attorney Mulcahey’s representation of
      [Appellant] ended almost six (6) years ago. Thus, any alleged
      confidential or proprietary information that he may have obtained
      would be obsolete. As such, disqualification is not appropriate in
      this action. Additionally, Attorney Mulcahey has not represented
      [Appellant] for any claims arising out of the subject roadway.
      During the course of his representation of [Appellant], Attorney
      Mulcahey has not gained any information regarding the subject
      roadway or any of the facts underlying the subject action. In fact,
      the incident that caused injury to [the decedent] in the instant
      action occurred in 2017, approximately three (3) years after
      Attorney Mulcahey had terminated his representation of
      [Appellant]. Therefore, it is impossible for Attorney Mulcahey to
      have obtained any confidential or privileged information regarding
      the subject matter of this litigation. . . .

Response to Motion to Disqualify, 11/20/19, at ¶ 42.

      Approximately two years earlier, in July 2017, Appellant filed a separate

motion to disqualify Mulcahey and the Munley firm from representing Matthew

Darrow (Darrow), the plaintiff in a personal injury case Mulcahey filed against


                                     -6-
J-A23010-21


Appellant in the Lackawanna County Court of Common Pleas.3 On August 9,

2019, the trial court granted Appellant’s motion in part and disqualified

Mulcahey from representing Darrow. However, the court found the record

was not sufficiently developed to determine whether disqualification of the

Munley firm was appropriate under Pa.R.P.C. 1.10(b). Thus, the trial court

scheduled an evidentiary hearing.

       On January 24, 2020, the trial court held a joint evidentiary hearing in

the Rudalavage and Darrow matters to address Appellant’s respective motions

to disqualify Munley. Appellant presented the testimony of Martino and Joel

Compton (Compton); Compton previously worked in Appellant’s Office of

General Counsel as a legal claims coordinator.           Munley, on behalf and

Rudalavage and Darrow, presented testimony from Mulcahey and Maria Elkins

(Elkins), Munley’s chief operations officer.

       Mulcahey testified that during the 18 years he worked at Lenahan, he

served as outside counsel for Appellant.         N.T., 1/24/20, at 85.   Mulcahey

acknowledged handling “as many as 40 or 50 cases” for Appellant. Id. at 97.

On some occasions, Mulcahey collaborated with Martino and Compton in

defending Appellant. Id. at 97-100. Mulcahey stated that at no time did he

discuss with attorneys at Munley any “proprietary knowledge,” “trial



____________________________________________


3In Darrow, Mulcahey filed a writ of summons on behalf of Darrow in June
2017; Darrow suffered injuries after his vehicle collided with a utility pole
owned by Appellant.

                                           -7-
J-A23010-21


strategies” or “settlement strategies” Mulcahey may have learned while

representing Appellant. Id. at 92-93. Further, although Mulcahey did not

represent Rudalavage as counsel of record, he attended an inspection of the

accident scene with an expert retained on Rudalavage’s behalf. Id. at 94,

102.   Moreover, Mulcahey “reviewed the complaint” drafted by a Munley

attorney. Id. at 102; see also id. (Mulcahey stating “I don’t think I made

any subsequent changes to the complaint.”). On cross-examination, Mulcahey

acknowledged he “gathered a lot of information relevant to the defense of

[Appellant’s] casualty cases while [he was] with Lenahan[.]” Id. at 97-98.

Mulcahey conceded there was no attorney screening protocol in place at the

Munley firm when he met with the expert and conducted a site inspection in

the Rudalavage case. Id. at 103. Mulcahey further stated he had never seen

a written protocol from Munley concerning a conflict screen. Id. at 108, 117.

Mulcahey testified that Munley created the screen after the August 9, 2019

order disqualifying him in the Darrow case. Id. at 116; but see also id. at

107 (Mulcahey stating on cross-examination that he and another attorney at

the Munley firm determined “we don’t believe there’s a conflict” regarding the

Rudalavage matter, “but because of [the trial court’s] decision in the Darrow

case, we were willing to put up a wall.”). Mulcahey stated he was not involved

in the Rudalavage or Darrow cases after August 9, 2019. Id. at 93.

       Elkins testified that she had worked for Munley since 2016. Id. at 69.

Although not a lawyer, she is responsible for the creation, implementation and


                                    -8-
J-A23010-21


adherence to firm policies and procedures.        Id. at 70.   Elkins stated she

created the screening protocol to bar Mulcahey’s access to case files in the

Darrow and Rudalavage matters. Id. at 71. Elkins elaborated in an affidavit,

stating: “Following the [] August 9, 2019 order [disqualifying Mulcahey] . . .,

I developed a screening protocol specifically to preclude . . . Mulcahey from

accessing any files, information or data in the possession of Munley[.]”

Affidavit, 1/24/20, at ¶ 6.4 She testified the physical case files for both Darrow

and Rudalavage are locked in her office. N.T., 1/24/20, at 72. Elkins stated

that Munley staff have been instructed not to discuss the two cases with

Mulcahey, and were advised that doing so could result in disciplinary action,

up to and including termination. Id. at 73. Further, Elkins explained Mulcahey

would not receive any fees in either the Darrow or Rudalavage case. Affidavit,

1/24/20, at ¶ 15. On cross-examination, Elkins acknowledged she is not a

lawyer and had never created a screening protocol until September 2019, after

Mulcahey was disqualified.        See N.T., 1/24/20, at 79-80, 83.    Elkins also

stated the screening protocol had been put in writing; however, she did not

produce evidence of any writing, and there is no documentation of a written

protocol in the record. Id. at 81. Elkins testified that none of the Munley firm

attorneys signed a screening protocol. Id.


____________________________________________


4 Appellant asserts that this affidavit, which Elkins executed on the morning
of the disqualification hearing, was “the first time [Appellant] was provided
any detail about [Munley’s] supposed screen[.]” Appellant’s Reply Brief at 1
(italics in original).

                                           -9-
J-A23010-21


      Next, Appellant presented testimony from Martino, Appellant’s legal

operations manager.         Id. at 21.     During Martino’s nearly 18 years of

employment with Appellant, she coordinated with outside legal counsel,

including Mulcahey, to formulate litigation defense strategy.            Id. at 22.

Martino   described   the    various     duties   Mulcahey   performed    when   he

represented Appellant, which involved analyzing legal claims in defending

personal injury/wrongful death actions, giving recommendations as to liability,

propounding discovery, witness preparation and accident site evaluation, and

developing settlement strategy. Id. at 25-34. Martino testified that Mulcahey

had access to Appellant’s proprietary records, internal policies, and other

confidential information. Id. at 31, 35.

      Finally, Compton testified that he previously worked for Appellant in its

Office of General Counsel. Id. at 48; see also id. at 49-50 (Compton stating

his job responsibilities were similar to those of Martino). Compton worked

with Mulcahey on numerous casualty defense cases. Id. at 48, 50.

      By memorandum and order entered January 26, 2021, the trial court

denied Appellant’s request for disqualification of Munley as to both Darrow and

Rudalavage,    concluding      Munley’s     “screening   process   is    adequate.”




                                         - 10 -
J-A23010-21


Memorandum and Order, 1/26/21, at 9. Appellant timely appealed.5 Both

Appellant and the trial court have complied with Pa.R.A.P. 1925.

       On appeal, Appellant presents the following issue for our consideration:

       Whether the trial court erred in denying [Appellant’s] Motion to
       Disqualify Munley Law, P.C. (“Munley Law”) because Munley Law
       failed to meet its burden of demonstrating compliance with
       Pa.R.P.C. 1.10(b) by timely and effectively screening Attorney
       John Mulcahey from participation in this litigation and by promptly
       giving written notice to [Appellant] of same, given, among other
       things:

          (a) Attorney Mulcahey’s substantial and long-standing prior
          relationship with [Appellant] in which he defended dozens
          of cases filed against [Appellant] and worked closely with its
          Office of General Counsel;

          (b) Munley Law disavowed that Attorney John Mulcahey had
          a conflict of interest;

          (c) Attorney Mulcahey admittedly worked on this litigation
          by attending an accident scene inspection with an expert
          and reviewing the Complaint to be filed against [Appellant];

          (d) Munley Law never provided written notice of (1) the
          conflict of interest or (2) information concerning its
          purported screening protocol to [Appellant] prior to the
          January 24, 2020, hearing on [Appellant’s] Motion to
          Disqualify;

          (e) Munley Law did not produce its purported screening
          protocol;

          (f) Munley Law never had Attorney Mulcahey or other
          attorneys at the firm sign its purported screening protocol;



____________________________________________


5 Appellant also appealed the disqualification ruling in the Darrow case; the
appeal is before this panel, docketed at No. 236 MDA 2021, and addressed in
a separate decision.

                                          - 11 -
J-A23010-21


          (g) Munley Law has never confirmed that Attorney Mulcahey
          has not disclosed to other attorneys at Munley Law any
          confidential information he acquired during his previous
          representation of [Appellant];

          (h) the timing of the purported screening protocol, which
          was not implemented, if ever, until after this litigation
          commenced; and

          (i) the relatively small size of Munley Law with only eleven
          attorneys.

Appellant’s Brief at 5-6.

       Preliminarily, we observe that an order denying a motion to disqualify a

law firm based on conflict of interest is immediately appealable as a collateral

order. Dougherty v. Phila. Newspapers, LLC, 85 A.3d 1082, 1086 (Pa.

Super. 2014); see also Pa.R.A.P. 313 (governing collateral orders).

       Furthermore:

       When reviewing a trial court’s order on disqualification of counsel,
       we employ a plenary standard of review. Courts may disqualify
       attorneys for violating ethical rules. On the other hand, courts
       should not lightly interfere with the right to counsel of one’s
       choice. Thus, disqualification is appropriate only when both
       another remedy for the violation is not available and it is essential
       to ensure that the party seeking disqualification receives the fair
       trial that due process requires.

E.R. v. J.N.B., 129 A.3d 521, 526 (Pa. Super. 2015) (citation omitted).6

____________________________________________


6 Rudalavage incorrectly states the applicable standard of review is abuse of
discretion.   See Rudalavage Brief at 3-6.            Rudalavage relies on
Commonwealth v. Boring, 684 A.2d 561, 565 (Pa. Super. 1996) (“As the
federal court pointed out, the determination as to whether to disqualify
counsel because of a conflict of interest is within the discretion of the trial
court.” (emphasis added; citation and quotations omitted)). No Pennsylvania
(Footnote Continued Next Page)


                                          - 12 -
J-A23010-21


       Appellant argues the trial court erred in failing to disqualify the Munley

firm because the conflict of interest created by Mulcahey’s extensive prior

representation of Appellant was imputable to the other attorneys at Munley

where:

       (a) Mulcahey previously represented Appellant in many personal
       injury cases that were substantially related to the instant case,
       and he learned confidential information about Appellant;

       (b) Munley did not establish a screening protocol until the trial
       court disqualified Mulcahey in August 2019, after Mulcahey
       inspected the accident scene with an expert and reviewed the
       Rudalavage complaint;

       (c) Munley has never produced a written copy of the purported
       screening protocol; and

       (d) Mulcahey has never seen a writing setting forth a screening
       protocol, nor have any of the attorneys at Munley signed such a
       protocol.

See Appellant’s Brief at 18-19. Appellant further argues:

       The small size of Munley [], the fact that the alleged screen does
       not prohibit attorneys from discussing this case in the presence of
       Attorney Mulcahey, and the fact that there is no strong prohibition
       against breach of the policy — as no employee was required to
       sign the policy and the only attorney from Munley [] who testified
       before the trial court, Attorney Mulcahey, had not seen the policy
       and was not aware of its contents — weigh against the
       effectiveness of any purported screen.



____________________________________________


case has applied the abuse of discretion standard announced in Boring. To
the contrary, numerous decisions apply the plenary standard of review to
disqualification cases. See, e.g., Weber v. Lancaster Newspapers, Inc.,
878 A.2d 63, 80 (Pa. Super. 2005) (“When reviewing a trial court’s order on
disqualification of counsel, we employ a plenary standard of review.” (citing
Vertical Res., Inc. v. Bramlett, 837 A.2d 1193, 1201-02 (Pa. Super. 2003)).

                                          - 13 -
J-A23010-21


Id. at 19.      Finally, Appellant asserts Munley failed to comply with the

provisions of Pa.R.P.C. 1.10(b)(2) (requiring “written notice [to be] promptly

given to the appropriate client to enable it to ascertain compliance with the

provisions of this rule.”). Appellant’s Brief at 18-19.

       Our review reveals no precedential Pennsylvania authority with a

controlling analysis for the adequacy of a law firm’s conflict protocol under

Rule 1.10(b). However, numerous non-precedential decisions have employed

the factors identified in Dworkin v. General Motors Corp., 906 F. Supp. 273

(E.D. Pa. 1995)7 (“Dworkin factors”).              Id. at 279-80 (adopting the non-

exhaustive list of factors enumerated in Maritrans GP, Inc. v. Pepper,

Hamilton & Scheetz, 602 A.2d 1277, 1289 (Pa. 1992) (Nix, C.J.,

dissenting)); see also Rippon v. Rippon, 2014 Pa. Dist. & Cnty. Dec. LEXIS

1, at *19 (C.C.P. Dauphin 2014) (applying Dworkin factors);8 Royal Bank

of Pa. v. Walnut Square Partners, 2006 WL 771457, at *3; 2006 Phila. Ct.

Com. Pl. LEXIS 147, at *8 (C.C.P. Phila. 2006) (same).




____________________________________________


7Where we are unable to find Pennsylvania precedent, “we may look to federal
case law for its persuasive value.”     Beemac Trucking, LLC v. CNG
Concepts, LLC, 134 A.3d 1055, 1061, n.4 (Pa. Super. 2016).

8  While “decisions of the Court[s] of Common Pleas are not binding
precedent[], they may be considered for their persuasive authority.” Wilson
v. Parker, 227 A.3d 343, 356 (Pa. Super. 2020) (citation omitted).

                                          - 14 -
J-A23010-21


     Instantly, we, like the trial court, find the Dworkin factors instructive

and appropriate in examining whether Munley should be disqualified.          See

Memorandum and Order, 1/26/21, at 3.

     The Dworkin factors include:

     1. the substantiality of the relationship between the attorney and
     the former client

     2. the time lapse between the matters in dispute

     3. the size of the firm and the number of disqualified attorneys

     4. the nature of the disqualified attorney’s involvement

     5. the timing of the wall.

Dworkin, 906 F. Supp. at 279-80 (quoting Maritrans, 602 A.2d at 1289).

     The features of the wall itself should also be considered, including:

     a. the prohibition of discussion of sensitive matters

     b. restricted circulation of sensitive documents

     c. restricted access to files

     d. strong firm policy against breach, including sanctions, physical
     and/or geographical separation[.]

Id. at 280 (quoting Maritrans, 602 A.2d at 1289). Finally, the burden of

proving compliance with the screening exception of Rule 1.10(b) is on the law

firm whose disqualification is sought. See Dworkin, 906 F. Supp. at 279;

Rippon, 2014 Pa. Dist. & Cnty. Dec. LEXIS 1, at *14-15 (collecting federal

cases).




                                     - 15 -
J-A23010-21


       Before analyzing the Dworkin factors, we recite below the trial court’s

verbatim reasoning for declining to disqualify the Munley firm:

              In looking at the substantiality of the relationship between
       the attorney (Mulcahey) and the former client ([Appellant]), while
       it certainly appears that Mulcahey represented [Appellant] during
       his time at Lenahan [] on numerous matters, upon closer
       inspection, a significant number of those matters did not involve
       the “same or substantially similar” types of cases as are presented
       in Darrow and Rudalavage. Additionally, Mulcahey was one of
       several attorneys in the Lenahan [] firm servicing [Appellant]
       (including counsel for [Appellant] in the Rudalavage matter,
       herself an alumna of the Lenahan [] firm). Considering the time
       lapse between the matters in dispute, although the record does
       not disclose the last [Appellant] case Mulcahey worked on while
       at Lenahan [], we do know that he joined the Munley firm in
       February 2014. . . . Considering the size of the [Munley] firm
       and the number of disqualified attorneys, the record suggests the
       Munley firm consists of ten attorneys, several of whom ha[ve]
       prosecuted cases against [Appellant] both before and after
       Mulcahey’s association with the Munley firm. In considering the
       nature of the disqualified attorney’s (Mulcahey) involvement, the
       record reflects that . . ., in the Rudalavage matter, Mulcahey
       accompanied an expert to the scene of the accident, appears to
       have had minimal interaction with the expert and reviewed a draft
       of a Complaint which had been prepared by another lawyer in the
       Munley firm. The timing of the wall is troublesome, at least in the
       Darrow matter. The record reflects that the wall was established
       subsequent to our Opinion and Order in August 2019. The
       testimony of Andrea Martino[9] reflects that it was put in place in
       September 2019.        This is more than two years after the
       commencement of the Darrow matter.

             With respect to the features of the wall itself, while they
       could benefit from some improvements, we find that they pass
       muster. Andrea Martino testified regarding the prohibition of
____________________________________________


9 This is the first of the trial court’s three incorrect identifications of Andrea
Martino (Appellant’s legal operations manager) as the witness who testified
on behalf of Munley, when the court presumably meant Maria Elkins (Munley’s
chief operations officer). We italicize the error, which was likely an oversight,
although it could be viewed as a factual finding not supported by the record.

                                          - 16 -
J-A23010-21


      discussion of sensitive matters, the restriction placed on the
      circulation of sensitive documents and access to files, and the
      strong firm policy against breach, including sanctions. In addition,
      Mulcahey’s testimony reflects that he had no discussion with any
      other members of the Munley firm regarding either of these cases,
      and there is nothing in the record to contradict that. . . .

      [] Conclusion.

             We find Attorney Mulcahey’s testimony credible.
      Additionally, Andrea Martino’s skepticism as to whether Mulcahey
      communicated any inside information from [Appellant] to the
      Munley firm buttresses Mulcahey’s testimony that he has not.
      Considering all the factors we must, and in light of the testimony
      of the Munley firm’s representative with respect to its screening
      process, we will not disqualify the Munley firm from pursuing
      either of these cases. We cannot ignore the choice made by the
      Plaintiffs in each of these cases to choose their counsel. See
      Comment 4 to Pa.R.P.C. 1.9 [(stating, inter alia, “the Rule should
      not be so broadly cast as to preclude other persons from having
      reasonable choice of legal counsel.”)]. We find that Munley [] has
      met its burden . . . in demonstrating that its screening process is
      adequate.

Memorandum and Order, 1/26/21, at 7-9 (footnote and italics added; citation

modified; some capitalization omitted).

      Upon review, we disagree with the trial court’s weighing of the Dworkin

factors and address each in turn.

Factor 1 - Substantiality of the relationship between Mulcahey and Appellant

      There is no question Mulcahey had a substantial relationship with

Appellant; he represented, i.e., defended Appellant in numerous lawsuits over

18 years and gained significant proprietary knowledge about Appellant’s

internal operations and litigation strategy. Rudalavage argues this factor does

not weigh in favor of disqualification, asserting,


                                     - 17 -
J-A23010-21


      while Attorney Mulcahey may have represented [Appellant] over
      the course of his 18 years at Lenahan . . . in 35 to 48 cases, only
      at most a small handful of those cases involved injuries on land
      owned by [Appellant], and none of those cases involved the same
      road as the same land where [] decedent in this case sustained
      his injuries.

Rudalavage Brief at 34.

      Rudalavage’s argument is flawed; simply because a “small handful” of

cases that Mulcahey defended on behalf of Appellant involved land owned by

Appellant, and none involved the same road in the Rudalavage case, does not

mean that Mulcahey’s representations are not substantially related for

purposes of disqualification, particularly where Mulcahey’s lengthy tenure as

outside counsel necessitated his familiarity with proprietary and confidential

information, including Appellant’s internal operations and litigation strategy.

See, e.g., Pa.R.P.C. 1.9, cmt. 3, supra (explaining “substantially related”

matters). This factor weighs in favor of disqualification.

Factor 2 - The time lapse between the Rudalavage case and Mulcahey’s prior
                          representation of Appellant
      The record indicates a time lapse of over 5 years between the

representations. This factor does not weigh in favor of disqualification.

       Factor 3 - Size of Munley and number of disqualified attorneys

      The Munley firm is relatively small, consisting of approximately 10

attorneys.   A law firm’s small size is “a detriment rather than an asset in

implementing an effective screen” because there is more contact between the

attorneys. Dworkin, 906 F. Supp. at 280 (citation omitted); see also Royal


                                     - 18 -
J-A23010-21


Bank of Pa., 2006 Phila. Ct. Com. Pl. LEXIS 147, at *9; 2006 WL 771457, at

*3 (relatively small size of 14-attorney firm was a factor in finding screening

protocol ineffective). This factor weighs in favor of disqualification.

                  Factor 4 – The nature of Mulcahey’s involvement

      Though Mulcahey was never counsel of record for Rudalavage, he was

de facto counsel when he reviewed the complaint and attended, with an

expert, an inspection of the accident scene. See N.T., 1/24/20, at 102-03.

Mulcahey’s involvement gives the appearance of impropriety.           See, e.g.,

Pa.R.P.C., Preamble 6 (under the Rules of Professional Conduct, lawyers and

judges “should further the public’s . . . confidence in the justice system[.]”).

Moreover, the record belies the claim of Rudalavage/Munley that Appellant

“failed to establish [] Mulcahey had any substantive involvement whatsoever

in the Rudalavage case even before he was formally screened from

participation.”     Rudalavage Brief at 36.    This factor weighs in favor of

disqualification.

                         Factor 5 – The timing of the wall

      As stated above, Elkins created Munley’s screening protocol in

September 2019, after Mulcahey’s disqualification a month prior in the Darrow

case. See N.T., 1/24/20, at 79-80, 83; see also id. at 83 (Elkins stating

there was no screen prior to September 2019).           However, as Appellant

correctly points out, Elkins’ testimony is contradicted by correspondence,




                                      - 19 -
J-A23010-21


dated October 9, 2019, from Rudalavage’s counsel to Appellant’s counsel. The

letter states, in relevant part:

      Mulcahey has been employed [at Munley] for almost six years.
      Because of our respect for you, we tried to accommodate your
      request and agreed to a “screen” as outlined by the rules.
      Unfortunately, you returned to us with requests that are not
      contemplated by the rules. Your letter prompted us to review the
      entire matter in detail and we have come to the conclusion
      that there is no conflict with regard to this particular case
      and [] Mulcahey. Therefore, we will not be providing you with
      documentation regarding screening protocol.

Motion to Disqualify, 10/21/19, Exhibit G (emphasis added); see also

Appellant’s Reply Brief at 11.     This Dworkin factor weighs in favor of

disqualification. The record indicates Munley did not implement a screen when

Rudalavage retained the Munley firm, and never provided Appellant with

documentation of the screen they purported to implement afterwards. Cf.

Dworkin, 906 F. Supp. at 280 (noting importance of screening protocol “at

the time when the potentially disqualifying event occurred, either when the

attorney first joined the firm or when the firm accepted a case presenting

an ethical problem.” (emphasis added; citation omitted); Rippon, 2014 Pa.

Dist. & Cnty. Dec. LEXIS 1, at *14 (disqualification of law firm employing an

attorney with conflict of interest under Rule 1.9 “can be avoided,” pursuant to

Rule 1.10(b), “when a proper screen . . . is established prior to the arrival

of the new attorney at the firm and when it is a formal, written, screening

procedure.” (emphasis added)).




                                    - 20 -
J-A23010-21


                    Final factor – The features of the wall

      This factor also weighs in favor of disqualification.         The record

establishes that (a) none of the Munley firm attorneys, including Mulcahey,

signed a written screening protocol (nor has Munley produced a writing); (b)

Mulcahey never saw any writing substantiating the screening protocol; and (c)

Mulcahey testified, “I don’t know what it [the screening protocol] states[.]”

N.T., 1/24/20, at 81, 117; see also Pa.R.P.C. 1.0, cmt. 9 (“To implement,

reinforce and remind all affected lawyers of the presence of the screening, it

may be appropriate for the firm to undertake such procedures as a written

undertaking by the screened lawyer to avoid any communication with other

firm personnel and any contact with any firm files or other information . . . ”).

Notably, Elkins testified she never created a screening protocol prior to this

case. N.T., 1/24/20, at 79-80; see also id. at 81-82 (Elkins stating she did

not review screening requirements prior to establishing the screen).

      Considering the above factors, we conclude Munley failed to meet its

burden to establish compliance with Rule 1.10(b). Additionally, Munley failed

to provide Appellant with prompt written notice of Mulcahey’s conflict of

interest, in violation of Rule 1.10(b)(2). The following rationale is compelling:

      A client should not discover from his or her now attorney that his
      then attorney, with whom he closely worked, is working for the
      opposition and has not disclosed it. The lack of disclosure
      raises a specter of impropriety that no ex post facto
      Chinese Wall can contain. Put another way, the doubt created
      by infidelity can never be cured and the court will not instruct a
      party to overlook it so that one client may have counsel of his


                                     - 21 -
J-A23010-21


      choice, especially when the firm was in a position to avoid the
      harm complained of.

Royal Bank of Pa., 2006 Phila. Ct. Com. Pl. LEXIS 147, at *7; 2006 WL

771457, at *2 (emphasis added).

      For the above reasons, we reverse the order denying Appellant’s motion

to disqualify, and remand for entry of an order precluding the Munley firm and

its attorneys from representing Rudalavage in the underlying litigation.

      Order reversed. Case remanded for proceedings consistent with this

decision. Jurisdiction relinquished.

      P.J. Panella joins the opinion.

      P.J.E. Stevens files a dissenting statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                        - 22 -